THE STATE OF TEXAS
                                          MANDATE
TO THE 202ND DISTRICT COURT OF BOWIE COUNTY, GREETINGS:
       Before the Court of Appeals for the Sixth Court of Appeals District of Texas, on the 2nd
day of June, A.D. 2015, the cause upon appeal to revise or reverse your Judgment was determined;
and therein our said Court made its order in these words:

 Joy L. Hammontree, Appellant                               No. 06-15-00022-CV

                    v.                                      Trial Court No. 12-C-0801-202

 Donna R. Strawn, Appellee



       As stated in the Court’s opinion of this date, we set aside the trial court’s judgment without
regard to the merits, and we remand the case to the trial court for rendition of judgment in accord
with the parties’ settlement agreement.
       We further order that each party shall bear its own costs of appeal.
       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in this
behalf, and in all things to have it duly recognized, obeyed, and executed.
       WITNESS, the Hon. Josh R. Morriss, III, Chief Justice of our said Court of Appeals, with
the seal thereof annexed, at the City of Texarkana, this the 13th day of August, A.D. 2015.

                                                             DEBRA K. AUTREY, Clerk